Title: To Thomas Jefferson from Albert Gallatin, 30 May 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            30th May 1804
          
          I had selected Dowlf’s name for the very reason you mentioned; having conjectured that his politics were preferable from Fairley’s recommendation, & that Lowell’s were not from being particularly recommended by Lincoln. Otherwise they are so equal that that consideration might reasonably be allowed to give the preference.
          The doctrine as it respects Bowen had, it seems to me better be understood than avowed. So many local & particular considerations which cannot always be explained &, if explained, may be misunderstood, form exceptions to any general rule on that subject, that I think it safer silently to follow your’s so far as practicable, than to make an explicit declaration which will open a new field of attack against us. Whenever a man of that description is removed, let it be understood generally that he continued actively opposed; & that will for ever justify the act with all our friends without any positive declaration. On the other hand, should the declaration be made, either Gen. Lincoln (not to mention several others) must be removed or an explanation given why after his indecent & outrageous conduct he is permitted to remain in office.
          The name of Hoffman to whom it is intended to offer the office of register of the land office at Detroit is George.
          
          If a commission issues in favour of Gen. Skinner, he should be written to repair immediately to Boston, & to send his bond, in order that we may remit to him in time the sums wanted to pay the dividends on 1st July. Some inconvenience was experienced when M. Jones was appointed, which, had it taken place in Boston & any delay in paying the dividends been the consequence, would have produced a monstrous clamour. Indeed it would on that account be much more eligible to delay the commission till 1st July. For Perkins may throw great difficulties in his way at the end of the quarter; as all the calculations of dividends are made out the last fortnight. This may be explained to Gen. Skinner as the reason of the delay, and I would recommend that mode.
          Shall I take measures to procure a cutter for New Orleans? If so I would purchase a proper vessel in Baltimore or Norfolk & at once man & send her from thence. Those two ports are those where the swift sailing pilot schooners are built.
          Your decision respecting the keeper of the light house at Penobscot is also wanted.
          I enclose the blank form of an act to fix  land office at St. Stephens. Another is preparing for the erection of Mobile into a district. 
          Respectfully Your most obedient Servt.
          
            Albert Gallatin 
          
        